Exhibit 12(b) FLORIDA POWER & LIGHT COMPANY AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (a) Years Ended December 31, 2009 2008 2007 2006 2005 (millions of dollars) Earnings, as defined: Net income $ 831 $ 789 $ 836 $ 802 $ 748 Income taxes 473 443 451 424 408 Fixed charges included in the determination of net income, as below 347 359 325 296 244 Total earnings, as defined $ 1,651 $ 1,591 $ 1,612 $ 1,522 $ 1,400 Fixed charges, as defined: Interest expense $ 318 $ 334 $ 304 $ 278 $ 224 Rental interest factor 7 7 7 7 7 Allowance for borrowed funds used during construction 22 18 14 11 13 Fixed charges included in the determination of net income 347 359 325 296 244 Capitalized interest 2 - Total fixed charges, as defined $ 349 $ 359 $ 325 $ 296 $ 244 Ratio of earnings to fixed charges and ratio of earnings to combined fixed charges and preferred stock dividends (a) 4.73 4.43 4.96 5.14 5.74 ¾¾¾¾¾ (a) Florida Power & Light Company’s preference equity securities were redeemed in January 2005.For the year ended December 31, 2005, preferred stock dividends were less than $1 million.Therefore, for the years ended December 31, 2009, 2008, 2007, 2006 and 2005, the ratio of earnings to fixed charges is the same as the ratio of earnings to combined fixed charges and preferred stock dividends.
